internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 7-plr- date date in re sec_29 request for a ruling credit for producing fuel from a nonconventional source legend taxpayer partnership subsidiary a subsidiary b subsidiary c location date1 dear this letter responds to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting rulings under sec_29 of the internal_revenue_code the facts as represented by taxpayer and taxpayer’s authorized representative are as follows on date taxpayer received plr prior letter_ruling which rules on similar issues addressed by this letter taxpayer seeks a confirmation of the rulings in light of the formation of taxpayer by taxpayer ’s subsidiaries a b and c a change in the chemical reagent used to produce synthetic_fuel and relocation of one of two independent production lines of a synthetic_fuel facility as described in the ruling_request from taxpayer’s authorized representative the prior letter_ruling stated that subsidiary a intended to contribute its synthetic_fuel facility facility a to a delaware limited_liability_company llc a and that subsidiary b intended to contribute its synthetic_fuel facility facility b to another delaware limited plr-117302-02 liability company llc b instead it is now represented that subsidiary a and subsidiary b have formed partnership and will contribute all of the assets and liabilities associated with facility a and facility b to partnership in exchange for the membership interests partnership may hold its interests in the facilities through wholly owned limited_liability companies that will be disregarded as separate entities from partnership for federal tax purposes the operating_agreement for partnership will provide that any credits allowed under sec_29 will be allocated among the members in accordance with their respective percentage interests at the time of the sale of the solid synthetic_fuel giving rise to the credits facility b consists of two production lines each of which consists of a pellet mill which is fed by its associated mixing equipment and each of which is capable of being operated independently because each production line is capable of being operated independently and can independently produce synthetic_fuel each independent production line may be treated as a separate facility taxpayer has indicated that it may relocate one of the two independent production lines to the subsidiary c site near location the proposed relocation of a production line would require the duplication of relatively minor components and site specific items involved in the relocation of any facility such as site preparation paving foundations area lighting and utilities taxpayer has represented that all of the major components of the production line would be relocated to the new site in addition taxpayer has represented that the production output of the relocated production line will not be significantly increased at the new location the production output is the amount of qualified_fuel that can reasonably be expected to be actually produced by each production line using the prevailing practices in the industry regarding the performance of maintenance with regard to the various pieces of equipment in the production line reasonable allowances for downtime for repairs and or replacement of parts etc in connection with the relocation of the production line it is anticipated that subsidiary c would acquire an interest in the partnership in exchange for making certain capital contributions thereto such that following the relocation the interests in the partnership would be held by subsidiary a subsidiary b and subsidiary c partnership is considering use of other chemical change agents in the production of synthetic_fuel at the facility a and facility b facilities as described in taxpayer’s letter_ruling request the facilities and the process implemented in the facilities including the alternative chemical reagent used to produce the synthetic_fuel meet the requirements of revproc_2001_34 2001_22_irb_1293 a recognized expert in coal combustion chemistry has performed tests on the coal used at the facilities and the product produced at the facilities including the changed plr-117302-02 reagents and has submitted reports in which the expert concludes that significant chemical changes take place with the application of the process to the coal the rulings requested by taxpayer are as follows partnership with the use of the enumerated process will produce a qualified_fuel within the meaning of sec_29 and the production of the qualified_fuel from the facilities will be attributable solely to partnership entitling partnership to the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person if the facilities were placed_in_service prior to date within the meaning of sec_29 relocation of a facility after date or replacement of parts of a facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of facility’s total fair_market_value at the time of the relocation or replacement the sec_29 credit attributable to partnership may be allocated to the members of partnership in accordance with the members’ interest in partnership when the credit arises for the sec_29 credit a member’s interest in partnership is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel and if facility b was placed_in_service prior to date within the meaning of sec_29 relocation of one of the two independent production lines to a new location after date will not result in a new placed_in_service_date for facility b for purposes of sec_29 provided the essential components of the independent production line are retained and the production output at the new location is not significantly increased at the new location to qualify for the sec_29 credit a facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1 a - e i and d ii placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 revproc_2001_30 2001_19_irb_1163 provides that a facility including one of multiple facilities located at the same site may be relocated without affecting the availability of the credit if all essential components of the facility are retained and the plr-117302-02 production capacity of the relocated facility is not significantly increased at the new location accordingly based on the information submitted and the representations made we conclude as follows partnership with the use of the enumerated process will produce a qualified_fuel within the meaning of sec_29 and the production of the qualified_fuel from the facilities will be attributable solely to partnership entitling partnership to the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person if the facilities were placed_in_service prior to date within the meaning of sec_29 relocation of a facility after date or replacement of parts of a facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of facility’s total fair_market_value at the time of the relocation or replacement the sec_29 credit attributable to partnership may be allocated to the members of partnership in accordance with the members’ interest in partnership when the credit arises for the sec_29 credit a member’s interest in partnership is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel and if facility b was placed_in_service prior to date within the meaning of sec_29 relocation of one of its independent production lines to a new location after date will not result in a new placed_in_service_date for facility b for purposes of sec_29 provided the essential components of the independent production line are retained and the production output at the new location is not significantly increased at the new location except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2002_1 2002_1_irb_1 however when the criteria of section dollar_figure of revproc_2002_1 are satisfied a ruling plr-117302-02 is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and to a second authorized representative sincerely joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
